                                                                 JS-6

                                                                 5/13/2019

                                                                  CW




                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA


LIONEL MATHIS,                       CASE NO. 2:19-CV-01956-GW (SK)
                     Plaintiff,
            v.                       JUDGMENT
LOS ANGELES COUNTY
SHERIFF DEPT.,
                     Defendants.


     Pursuant to the Order Dismissing Action for Lack of Prosecution, IT
IS ADJUDGED that the complaint is dismissed and this action dismissed
without prejudice.



DATED: May 13, 2019
                                       HON. GEORGE H. WU
                                       U.S. DISTRICT JUDGE
